              Case 2:19-cr-00159-RSL Document 78 Filed 01/28/20 Page 1 of 6




 1                                                                  Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
10                                     AT SEATTLE
11
12    UNITED STATES OF AMERICA,                          NO. CR19-159RSL
13                           Plaintiff,
                                                         STIPULATED MOTION TO
14                                                       CONTINUE TRIAL DATE AND
15                    v.                                 PRETRIAL MOTIONS DEADLINE
16    PAIGE A. THOMPSON,
                                                         Noting date: January 28, 2020
17                           Defendant.

18
19         Defendant, Paige A. Thompson, and the United States of America, by and through
20 their respective counsel, hereby file this stipulated motion for a continuance of the trial
21 date and the pretrial motions deadline.
22         Trial in this matter currently is scheduled for March 2, 2020. Pretrial motions
23 were due no later than January 13, 2020. For the reasons stated below, the parties jointly
24 request a continuance of the trial date until October or November 2020, and specifically
25 to October 19, 2020, or thereabouts as the court has availability. The parties likewise
26 request that the pretrial motions deadline be extended to July 2, 2020, or otherwise a date
27 no less than two (2) months prior to the trial date. A proposed order prepared and
28 presented by the parties is attached.

     STIPULATED MOTION TO CONTINUE - 1
     U.S. v. Thompson, CR19-159RSL
                Case 2:19-cr-00159-RSL Document 78 Filed 01/28/20 Page 2 of 6




 1                                     I.     DISCUSSION
 2         The aforementioned parties to this joint motion stipulate and agree as follows:
 3         1.      This case relates to an investigation into computer hacking activity. As set
 4 forth in the files on record, incorporated herein, Thompson is charged with breaching the
 5 computers of various entities, including a federally insured financial institution, and in
 6 some cases uploading unauthorized code.
 7         2.      On July 29, 2019, federal authorities conducted a search of Thompson’s
 8 residence, located in Seattle, Washington. Various items, including computers and
 9 electronic devices, were seized. The same day, Thompson made her initial appearance in
10 federal court and was charged by Complaint.
11         3.      On August 28, 2019, a Grand Jury sitting in this District returned a two-
12 count Indictment charging Thompson with wire fraud, in violation of 18 U.S.C. § 1343,
13 and computer fraud and abuse, in violation of 18 U.S.C. 1030(a)(2)(A) and (C), and
14 (c)(2)(A) and (B).
15         4.      On September 5, 2019, Thompson was arraigned and entered pleas of not
16 guilty. Pursuant to a stipulated motion of the parties, trial was set for March 2, 2020,
17 with pretrial motions due no later than January 13, 2020. Following an order of this
18 Court, Thompson is currently in the community on a pretrial bond.
19         5.      The parties, by and through counsel, stipulate to and jointly request a
20 continuance of the trial date and motions deadline as set forth herein. For multiple
21 reasons, including, but not limited to, the nature of the charges and prosecution, the
22 potential consequences, the possible questions of law and fact, the size, scope, and
23 technical nature of discovery, and the unusual complexity of the case, this continuance
24 and extension of the pretrial motions deadline are necessary and warranted.
25         6.      This case involves an immense amount of electronic discovery, well
26 beyond the typical matter. The government has produced a significant amount of
27 electronic data, estimated to approach 20 terabytes thus far, including, material obtained
28 from online service providers, investigative reports, and, most recently, images of several

     STIPULATED MOTION TO CONTINUE - 2
     U.S. v. Thompson, CR19-159RSL
                Case 2:19-cr-00159-RSL Document 78 Filed 01/28/20 Page 3 of 6




 1 computers and electronic devices recovered from Thompson’s residence. Still, certain
 2 discovery remains to be produced, including additional electronic evidence, and
 3 additional discovery continues to be generated as the investigation and analysis continue.
 4         7.      Moreover, this case and the discovery involve sensitive material, beyond
 5 the typical matter. For instance, the electronic data contains malware, as well as a large
 6 amount of protected information of alleged victims, including personally identifiable
 7 information (PII) of individuals, and internal and proprietary company records and
 8 information. Recognizing the nature of certain contents of the discovery, at the parties’
 9 request, the Court has entered a protective order, dated October 30, 2019. Accordingly,
10 the review and processing of discovery require additional time to comply with the
11 handling and storage of such protected material. Additional sensitive material may be
12 retained by the government but made available to the defense for inspection at the U.S.
13 Attorney’s Office or other government office.
14         8.      Undersigned defense counsel requires additional time to review the
15 evidence, including with Thompson, to conduct follow-up investigation, if necessary, and
16 to retain and consult with experts, in order effectively to represent Thompson.
17         9.      The parties further agree that this case involves serious allegations and
18 charges, set forth above. The maximum penalty for wire fraud includes a term of
19 imprisonment of up to 20 years. The government has indicated that it expects to add
20 additional charges in this case, as forensic investigation continues and additional entities
21 it believes are victims are identified.
22         10.     A trial in this case likely would span multiple weeks and include testimony
23 from many fact and expert witnesses and hundreds of exhibits. The United States
24 anticipates the prosecution evidence would include dozens of representatives of
25 companies alleged to be victims, possibly some from overseas, and expert testimony
26 regarding multiple topics, including forensic analyses of computer and other electronic
27 evidence, and malware and computer scripts, among other things. After reviewing
28

     STIPULATED MOTION TO CONTINUE - 3
     U.S. v. Thompson, CR19-159RSL
              Case 2:19-cr-00159-RSL Document 78 Filed 01/28/20 Page 4 of 6




 1 discovery and conducting its own investigation, the defense likewise may present similar
 2 evidence at a trial.
 3         11.     Given the circumstances, including the charges, the complexity of the case,
 4 the technical nature and size of discovery, the foreseeable trial evidence, and the potential
 5 consequences of conviction, a continuance is warranted and necessary in this case.
 6         12.     Undersigned counsel respectfully request a new trial date in October or
 7 November 2020, or thereabouts as the Court has availability. The parties, having
 8 inquired as to court availability in that time frame, are available to begin trial the week of
 9 October 19, 2020. The parties further request a continuance of the pretrial motions
10 deadline to August 7, 2020, or otherwise a date no less than two months prior to the
11 rescheduled trial date.
12         13.     Undersigned defense counsel have discussed with their client the proposed
13 continuance and her rights under the Speedy Trial Act, 18 U.S.C. § 3161 et seq. The
14 defendant agrees with this course and has executed a waiver through the proposed trial
15 date.
16         14.     The parties agree that (a) the failure to grant a continuance in this case will
17 deny defense counsel reasonable time necessary for effective preparation for trial and
18 other pretrial proceedings, taking into account the exercise of due diligence; (b) the ends
19 of justice served by granting this continuance outweigh the interest of the public and the
20 defendant in a speedy trial; and, (c) that failure to grant a continuance in this proceeding
21 could create a risk of a miscarriage of justice; all within the meaning of 18 U.S.C.
22 § 3161(h)(7).
23                                     II.    CONCLUSION
24         For the above stated reasons, the parties respectfully request that the Court find
25 that the ends of justice served by continuing the trial date outweigh the best interests of
26 the public and the defendant in a speedy trial.
27         It is further requested that the Court find, for the purpose of computing the time
28 limitations imposed by the Speedy Trial Act, that the period of delay from the date of the

     STIPULATED MOTION TO CONTINUE - 4
     U.S. v. Thompson, CR19-159RSL
             Case 2:19-cr-00159-RSL Document 78 Filed 01/28/20 Page 5 of 6




 1 filing of this motion until the new trial date is excludable pursuant to 18 U.S.C.
 2 § 3161(h)(7)(A) and (h)(7)(B)(i),(ii), and (iv).
 3         Therefore, the parties ask that the trial date be continued until October or
 4 November 2020, and specifically to October 19, 2020, or thereabouts as the court has
 5 availability.
 6         The parties further ask that the deadline to file pretrial motions be reset to July 2,
 7 2020, or otherwise to a date no less than two (2) months prior to the rescheduled trial
 8 date.
 9         The parties further request and propose that any pretrial motion be noted for
10 consideration on the third Friday thereafter, with responses thereto due on July 16, 2020,
11 or otherwise no later than fourteen (14) days after filing of motions, and replies due
12 July 23, 2020, or otherwise one week after the filing of any response.
13         DATED this 28th day of January, 2020.
14
15                                             Respectfully submitted,
16                                             // s // (by email authorization)
17                                             MOHAMMAD ALI HAMOUDI
                                               CHRISTOPHER SANDERS
18                                             NANCY TENNEY
19                                             Assistant Federal Public Defenders
20                                             BRIAN KLEIN
21                                             Baker Marquart LLP
                                               Attorneys for Paige A. Thompson
22
23                                             BRIAN T. MORAN
                                               United States Attorney
24
25                                             // s //
                                               ANDREW C. FRIEDMAN
26                                             STEVEN T. MASADA
27                                             Assistant United States Attorneys
                                               United States Attorney’s Office
28

     STIPULATED MOTION TO CONTINUE - 5
     U.S. v. Thompson, CR19-159RSL
            Case 2:19-cr-00159-RSL Document 78 Filed 01/28/20 Page 6 of 6




1                                CERTIFICATE OF SERVICE
2         I hereby certify that on January 28, 2020, I electronically filed the foregoing with
3 the Clerk of Court using the CM/ECF system which will send notification of such filing
4 to the attorneys of record for the defendant.
5
6                                                    /s/ Anna Chang
                                                     ANNA CHANG
7                                                    Paralegal
8                                                    United States Attorney=s Office
                                                     700 Stewart Street, Suite 5220
9                                                    Seattle, Washington 98101-1271
10                                                   Phone: (206) 553-7970
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     STIPULATED MOTION TO CONTINUE - 6
     U.S. v. Thompson, CR19-159RSL
